


Borders Group, Inc.
2004 Long-Term Incentive Plan


Restricted Share Grant Agreement


This Restricted Share Grant Agreement (the “Agreement”), dated as of April 2,
2008 (the “Grant Date”), is made by and between Borders Group, Inc. (the
“Company”) and George Jones (the “Participant”).
 
RECITALS
 
WHEREAS, the Company has established and maintains the Borders Group, Inc. 2004
Long-Term Incentive Plan (the “Plan”);
 
WHEREAS, the Participant is a key employee of the Company;
 
WHEREAS, the Company desires to grant to the Participant shares of common stock
(“Common Stock”) under the Plan, subject to certain restrictions and
limitations; and
 
WHEREAS, the Participant desires to receive a grant of such shares from the
Company;
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Participant agree as follows:
 
1.           Grant of Restricted Shares.
 
(a)           Number of Shares/Vesting.  The Company hereby grants to the
Participant 461,148 shares of Common Stock under the Plan, subject to the terms
and conditions set forth below (the “Restricted Shares”).  The Restricted Shares
shall be subject to the following vesting conditions:  A number of Restricted
Shares equal to the Performance-Earned Amount (as defined below) shall vest on
April 2, 2011, subject to the Participant’s continued employment with the
Company and its Subsidiaries through such date, and any Restricted Shares
outstanding on April 2, 2011 in excess of the Performance-Earned Amount shall be
forfeited by the Participant and cancelled by the Company.  Subject to Section
1(b), upon the Participant’s termination of employment with the Company and its
Subsidiaries prior to April 2, 2011, all Restricted Shares shall be forfeited by
the Participant and cancelled by the Company; provided, however, that if the
Participant’s termination of employment is due to his death or Disability (and
occurs prior to a Change of Control), then a number of Restricted Shares equal
to the product of (x) the Performance-Earned Amount (determined as of the date
of such termination), multiplied by (y) a fraction, the numerator of which is
the number of days elapsed from April 2, 2008 through  the date of such
termination, and the denominator of which is 1095, shall vest in full.  Section
12 of the Plan shall not apply to a termination due to Retirement.
 
(b)           In the event of a Change of Control prior to the Participant’s
termination of employment with the Company and its Subsidiaries, a number of
Restricted Shares equal to the Performance-Earned Amount (determined as of such
Change of Control) shall vest in full; provided, however, that no Restricted
Shares shall vest upon a Change of Control in the event that the Restricted
Shares are replaced by a Qualifying Replacement Award (as defined below).  A
Qualifying Replacement Award shall mean an award of publicly traded restricted
shares of the Company or its successor in the Change of Control (or of the
appropriate affiliate of such successor) that (i) has a value, as of such
replacement, that is at least equal to the value of the Restricted Shares, (ii)
is subject to the same time-vesting schedule and terms as the Restricted Shares,
(iii) provides that a portion of the restricted shares equal to the
Performance-Earned Amount determined as of the date of termination of employment
with the Company or its successor in the Change of Control (or of the
appropriate affiliate of such successor) (as adjusted to reflect conversion into
the shares subject to the Qualifying Replacement Award) shall vest in the event
of a termination of the Participant’s employment prior to April 2, 2011 that is
(1) by the Company other than for Cause (as defined in the Plan, unless Cause is
defined in an individual employment or severance agreement to which the
Participant is party, in which case such definition shall apply), (2) by the
Participant for Good Reason (within the meaning of Section 1(f)), or (3) due to
the Participant’s death or Disability, and (iv) otherwise contains terms and
conditions substantially similar to, and in any event no less favorable to the
Participant than, the terms and conditions of the Restricted Shares.  Without
limiting the generality of the foregoing, a Qualifying Replacement Award may
take the form of a continuation of this Restricted Share award if the
requirements of the preceding sentence are satisfied.  For the avoidance of
doubt, if a Qualifying Replacement Award vests following a Change of Control due
to continued service through April 2, 2011, the number of shares earned shall
equal the Performance-Earned Amount determined as of April 2, 2011 (as adjusted
to reflect conversion into the shares subject to the Qualifying Replacement
Award).
 
(c)           Determination of Performance-Earned Amount.   The
Performance-Earned Amount shall be determined based upon the highest
volume-weighted average trading price of a share of Common Stock (or, following
a Change of Control, a number or fraction of shares subject to the Qualifying
Replacement Award equal to the value of one share of Common Stock at the time of
the Change of Control) over any period of 10 consecutive trading days (such
price, the “Highest Average Price”) occurring between April 2, 2008 and the
first to occur of April 2, 2011 or the termination of employment with the
Company or its successor in the Change of Control (or of the appropriate
affiliate of such successor), in accordance with the matrix set forth
below.  The Highest Average Price targets set forth in the matrix below may be
appropriately adjusted by the Committee in its discretion in the event of the
occurrence of an event described in Section 16 of the Plan.
 
Highest Average Price per Share of Common Stock
Performance-Earned Amount
Below $7.50
0
At or above $7.50 but below $10.00
211,148
At or above $10.00 but below $12.50
294,482
At or above $12.50 but below $15.00
377,815
$15.00 or more
461,148



 
(d)           Additional Documents/Capitalized Terms.  The Participant agrees to
execute such additional documents and forms as the Company may require for
purposes of this Agreement.  Any capitalized terms not defined herein shall have
the same meaning as set forth in the Plan document.
 
(e)           Issuance of Restricted Shares.  As soon as practicable following
receipt of this executed Agreement, the Company shall issue on behalf of the
Participant the number of Restricted Shares that the Participant has been
granted.  Such Restricted Shares, which shall be fully paid and nonassessable
upon their issuance, shall be represented by a certificate or certificates
registered in the name of the Participant and stamped with an appropriate legend
evidencing the nature of the Restricted Shares.  The certificates shall be held
by the Company or such other custodian as may be designated by the Company as a
depository for safekeeping until the forfeiture restrictions lapse pursuant to
the terms of this Agreement. The Participant shall execute such additional
documents and forms as the Company may require for these purposes.  Subject to
the terms and provisions of Michigan law, the Participant shall have all the
rights of a stockholder upon the issuance of the Restricted Shares, including
the right to vote the Restricted Shares and to receive all dividends or other
distributions paid or made with respect to the Restricted Shares, provided that
the Restricted Shares shall be subject to the restrictions set forth in this
Agreement.
 
(f)      Good Reason Termination.  For purposes of Section 1(b), a termination
shall be deemed to be for “Good Reason” if such termination is (i) effectuated
pursuant to a “good reason” or similar constructive termination right in an
individual employment or severance agreement to which the Participant is party,
or (ii) if the Participant is not party to any such agreement, initiated by the
Participant following the occurrence of any of the following: (1) an involuntary
relocation that increases the Participant’s commute by more than 35 miles, (2) a
material reduction in either the Participant’s base pay or the Participant’s
overall compensation opportunity from the levels in effect immediately prior to
the Change of Control, or (3) a material reduction in the Participant’s
authority, duties, or responsibilities below the levels in effect immediately
prior to the Change of Control.  Notwithstanding the foregoing, a termination
shall be deemed to be for Good Reason under clause (ii) of this Section 1(f)
only if the Participant provides written notice to the Company of the existence
of one or more of the conditions described therein within 90 days following the
Participant’s knowledge of the initial existence of such condition, the Company
fails to cure such condition during the 30-day period (the “Cure Period”)
following its receipt of such notice, and the Participant terminates employment
within 180 days following the conclusion of the Cure Period.
 
2.           Restrictions on Transfer.  Until the Restricted Shares are vested
in accordance with Section 1 of this Agreement, the Restricted Shares held by
the Participant (and any other securities issued in respect of the Restricted
Shares) may not be sold, exchanged, assigned, transferred, conveyed, gifted,
delivered, encumbered, discounted, pledged, hypothecated, or otherwise disposed
of, whether voluntarily, involuntarily, or by operation of law.
 
3.           Withholding.  The Participant shall be liable for any and all U.S.
federal, state or local taxes of any kind required by law to be withheld with
respect to the vesting of Restricted Shares.  When the Restricted Shares vest,
the Participant shall surrender to the Company a sufficient number of whole
shares of Common Stock as necessary to cover all applicable required withholding
taxes and social security contributions related to such vesting.  The Company
will provide the Participant with a cash refund for any fraction of surrendered
shares of Common Stock not necessary for required withholding taxes and social
security contributions.  Instead of requiring the Participant to surrender
shares as described above, the Company may, in its discretion, (a) require the
Participant to remit to the Company on the date on which the Restricted Shares
vest cash in an amount sufficient to satisfy all applicable required withholding
taxes and social security contributions related to such vesting, or (b) deduct
from his regular salary payroll cash, on a payroll date following the date on
which the Restricted Shares vest, in an amount sufficient to satisfy such
obligations.
 
4.           Grant Subject to Plan Provisions.  The grant of Restricted Shares
is made pursuant to the Plan, the terms of which are incorporated herein by
reference, and in all respects will be interpreted in accordance with the
Plan.  The Committee has the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, and its decisions are conclusive as to any
questions arising hereunder.  In the event of any conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall
control.  For purposes of the Plan, 200,000 of the 211,148 Restricted Shares
subject to a Highest Average Price hurdle of $7.50 have been designated as
Awards subject to the attainment of performance criteria in order to protect
against the loss of deductibility under Section 162(m) of the Code, and the
remaining Restricted Shares have not been so designated.
 
5.           Notification of Election Under Section 83(b) of the Code.  If the
Participant shall, in connection with the grant of Restricted Shares under this
Agreement, make the election permitted under Section 83(b) of the Internal
Revenue Code (i.e., an election to include in gross income in the year of
transfer the amounts specified in Section 83(b) of the Internal Revenue Code),
then the Participant shall notify the Company of such election within 10 days of
filing notice of the election with the Internal Revenue Service.
 
6.           No Employment or Other Rights.  The grant of Restricted Shares does
not confer upon the Participant any right to be employed by the Company or any
Subsidiary and will not interfere in any way with the right of the Company or
any Subsidiary to terminate the Participant’s employment at any time.  The right
of the Company or any Subsidiary to terminate the Participant’s employment at
will at any time for any reason is specifically reserved.  The Participant will
not have any interest in any fund or specific assets of the Company by reason of
this grant.
 
7.           Nontransferability.  Except for tax withholding, the Participant’s
rights and interests under this Agreement may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of except, in the event of
the Participant’s death, by will or by the laws of descent and distribution.
 
8.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument will be governed by and construed in accordance with
the laws of the State of Michigan, without giving effect to the conflicts of
laws provisions thereof.
 
9.           Notice.  Any notice to the Company or the Committee provided for in
this Agreement shall be addressed to Borders Group, Inc. in care of The
Secretary, Borders Group, Inc., 100 Phoenix Dr., Ann Arbor, MI 48108 and any
notice to the Participant will be addressed to the Participant at the current
address shown on the books and records of the Company or its Subsidiary.  Any
notice shall be sent by registered or certified mail.
 
10.           Discretionary Nature of Plan.  The Plan is discretionary in
nature, and the Company may suspend, modify, amend or terminate the Plan in its
sole discretion at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.  This Restricted Share grant under the Plan is a
one-time benefit and does not create any contractual or other right to receive
additional Restricted Shares or other benefits in lieu of Restricted Shares in
the future.  Future grants, if any, will be at the sole discretion of the
Committee, including, but not limited to, the timing of any grant, the number of
Restricted Shares granted, and the vesting provisions.
 
11.           Entire Agreement.  This Agreement and the Plan contain the entire
agreement between the Participant and the Company regarding the grant of
Restricted Shares and supersede all prior arrangements or understandings with
respect thereto.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Participant has hereunto set his hand
effective as of the Grant Date.


Borders Group, Inc.


By:                                                      
Its: Executive Vice President, Human Resources
As of: April 2, 2008
 
I hereby accept the Restricted Shares granted pursuant to this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby further
agree that all the decisions and determinations of the Committee will be final
and binding.




Participant                                               Date


CHIDMS1/2512118.2

 W/1239026v3
 


 
 

--------------------------------------------------------------------------------

 
